Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Group I (Claims 1-12 and 19-20) in the reply filed on 11/16/2021 without traverse is acknowledged. There were errors in Group I (1-12 and 19-20), Group II (claims 13-18) for restriction as presented in the requirement mailed 10/29/2021 Election/Restrictions. It should be “claims 1-12 and claims 18-20”. During a telephone conversation with Alan Young, the Attorney, gave authorization to prosecute claims 1-12. In this Office Action Claims 1-12 are fully examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 20130222101 A1).
Regarding Claim 1:
Ito teaches a coil component comprising: 
a coil part (12-13, Fig. 12; para 0075) in which a plurality of conductor layers 5and a plurality of interlayer insulating layers (14a-14b, Fig. 8; para 0075) are 
alternately laminated (construed from Fig. 1); and 
a sealing resin layer (51 and 15 formed the sealing layer in Fig. 12b; see para 0095, 0108 ) that covers the coil part, 
wherein 
the conductor layers each include a spiral pattern (see para 0114), 
10the interlayer insulating layers each cover an upper 
not expressly labeled; see Drawing: 1) of the spiral pattern, 
a recessed part (not expressly labeled; see Drawing: 1) is formed in the side wall surface of the interlayer insulating layer, and 
a part of the sealing resin layer is embedded (construed from Drawing:1); in the recessed part.


    PNG
    media_image1.png
    306
    740
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 12B

Regarding Claim 2:
As applied to claim 1, Ito teaches the sealing resin layer (51, 15) is a magnetic resin layer containing metal magnetic particles (see Abstract, para 0080, and 0108) and resin binder, and the resin binder is embedded in the recessed part while preventing the metal magnetic particles from being embedded in the recessed part.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Bong et al. (US 20190362886 A1).
Regarding Claim 10:
As applied to claim 1, Ito does not teach the plurality of conductor layers each have a seed layer and a plating layer formed on the seed layer by electrolytic plating, 
each spiral pattern is constituted by the seed layer and the plating layer, and the auxiliary pattern is constituted by the seed layer, as claimed.  
	However, Bong teaches that plating layers 1211 d and 1212 d are disposed on the seed layers 1211 c and 1212 c, respectively, and a line width of the plating layers 1211 d and 1212 d is substantially equal to a line width of the seed layers 1211 c and 1212 c. In addition to the seed layers 1211 c and 1212 c and the plating layers 1211 d and 1212 d, the lower coil patterns 1211 a and 1212 a may further include a plating layer (see Fig. 2 and para 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of conductor layers each have a seed layer and a plating layer formed on the seed layer by electrolytic plating, each spiral pattern is constituted by the seed layer and the plating layer, and the auxiliary pattern is constituted by the seed layer  provide a coil electronic component in which a magnetic flux bottleneck phenomenon mainly occurs in the vicinity of an innermost coil (see para 0005).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Oota et al. (US 20190088414 A1).
Regarding Claim 11:
As applied to claim 1, Ito discloses the claimed invention except for wherein the height of the recessed part is 1 μm to 10 μm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the height of the recessed part is 1 um to 10 um., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Oota disclose in paragraph 0063 that the depth of the groove is 10 μm, the width of the groove is 25 μm and the thickness of the coil conductor layer is 25 μm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the height of the recessed part is 1 μm to 10 μm. to provide a simple, easily produced coil component. 

Regarding Claim 12:
As applied to claim 1, Ito teaches that wherein the depth of the recessed part is 3 μm to 25 μm as explained in claim 11 analysis above.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, at least one of the plurality of conductor layers further includes at least one auxiliary pattern connected to an innermost turn or an outermost turn of the spiral 5pattern, the interlayer insulating layer covers the upper and side surfaces of the spiral pattern and also covers the upper surface of the auxiliary pattern, and the recessed part is formed at a position from which 10the side surface of the auxiliary pattern is exposed.  
Claims 4-9 are directly or indirectly depend on claim 3. Therefore, Claims 4-9 are also allowed.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837